                              UNITED STATES BANKRUPTCY COURT
                                   Southern District of New York

--------------------------------------------------------X
In re:
                                                                  Chapter 11
GILMAN’S CLEANERS, INC.,                                          Case No.: 20-35780 (CGM)

                           Debtor(s).
--------------------------------------------------------X

                DISCLOSURE OF COMPENSATION – Rule 2016(b)

         1.    Pursuant to 11 U.S.C. §329(a) and Bankruptcy Rule 2016(b), I certify that I am the
attorney for the above-named debtor(s) and that compensation paid to me is $15,000.00 for
services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in
connection with the bankruptcy case. The debtor has also paid the sum of $1,717.00 for the
filing fee of the debtor’s Chapter 11 Petition or under the United States Bankruptcy Court.

        2.     The source of the compensation paid, or to be paid, to me was the debtor.

        3.     The services rendered or to be rendered include the following:

                a. Analysis of the financial situation and rendering advice and assistance to the
debtor(s) in determining whether to file a petition under title 11 of the United States Bankruptcy
Code.
                b. Preparation and filing of petition, schedules, statements of financial affairs and
other documents required by the Court.
                c. Representation of the debtor(s) at the meeting of creditors.

       4.   The source of payments to be made by the debtor(s) to the undersigned for the
unpaid balance remaining, if any, will be from earnings, wages and compensation for services
performed, and NONE OTHER.

       5. The undersigned has not received any transfer, assignment or pledge of property
from the debtor(s) except the following for value stated: NONE.

        6. I have not agreed to share the above-disclosed compensation with any other person
unless they are members and associates of my law firm.

Dated: July 27, 2020
                                                    Signature: /s/ Michelle L. Trier
                                                              MICHELLE L. TRIER
